Judgments; res judicata; relief from judgment of another court. — On January 25, 1980 the court entered the following order:
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges.
In 1978, plaintiff James G. King, Jr. filed a pro se petition in this court against the United States and General Motors Corporation. That petition seemed to complain about the fraudulent transfer to plaintiff of a General Motors car. On motion of the Government, the petition was dismissed by order, on the ground that the petition did not in any way tie the United States to any loss plaintiff may have suffered. King v. United States, 219 Ct. Cl. 662 (1979). Apparently the same or a similar claim was then presented to the District Court for the District of Columbia which dismissed it by sua sponte order on April 18, 1979, on the ground of lack of jurisdiction and for failure to state a claim. In the Court of Appeals for the District of Columbia, plaintiff filed a "Motion to Vacate Judgment” which was summarily denied on October 11, 1979.
On November 6, 1979, plaintiff filed the present pro se petition in this court. It is almost impossible to understand the basis of this new motion, but it appears to complain of the rulings of the District Court and the Court of Appeals. The defendant has again moved to dismiss. Insofar as plaintiff seeks review of the rulings of the other courts, we of course have no such jurisdiction. Insofar as plaintiff seeks to raise again the same claim previously disposed of *596in this court, his new action is barred by that prior adjudication that we have no jurisdiction.
it is therefore ordered, without oral argument, that defendant’s motion to dismiss is granted and the petition is dismissed.
Plaintiffs motion for reconsideration was denied February 29, 1980.